 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MANUEL JIMENEZ,
individually and on behalf
of all other similarly situated individuals, CIVIL ACTION NO.
Plaintiff,
- against -

M & L CLEANING, INC. and JOHN MELIA,

Defendants. JANUARY 14, 2019

 

 

CLASS ACTION COMPLAINT
I. INTRODUCTION
1. This is an action for compensatory damages, liquidated damages, penalty damages
and attorney’s fees brought pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
(“FLSA”) and the Connecticut Minimum Wage Act, Conn. Gen. Stat. § 31-58, et seq. and Conn.
Gen. Stat. § 31-72 (collectively “CMWA”).
II. JURISDICTION AND VENUE
2. This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 28 U.S.C.

§ 1331,

 

 
 

 

Case 3:19-cv-00078-KAD Document1 Filed 01/15/19 Page 2 of 10

3. This Court has jurisdiction over Plaintiffs CMWA claims pursuant to 28 U.S.C.
§ 1367 since they are so related to the FLSA claims that they form part of the same case or
controversy.

4. Venue is proper in this district under 28 U.S.C. § 1391 because the acts or omissions
giving rise to the claims in this Complaint took place in this district.

III. PARTIES

5. Plaintiff, Manuel Jimenez (“Jimenez”), is an individual residing in Bronx, New
York. At all times relevant to this Complaint, Jimenez was an employee of M & L Cleaning, Inc.
(“M & L” or “M & L Cleaning”) and John Melia (“Melia”) (collectively “Defendants”).

6. Defendant, M & L Cleaning, Inc., is a Connecticut corporation with a principal
place of business located at 1 Barry Place, Suite B, Stamford, Connecticut.

7. At all times relevant to this Complaint, M & L Cleaning was the employer of
Jimenez and all other similarly situated individuals, as the term is defined in the FLSA and
CMWA.

8. Defendant, John Melia (“Melia”), is the President and CEO of M & L Cleaning and
resides at 22 % Deepwood Lane, Norwalk, CT 06854.

9, At all times relevant to this Complaint, Melia was the individual within M & L
Cleaning with the ultimate and exclusive authority to set the hours of employment, to direct the

work and to pay the wages of Jimenez and all other similarly situated individuals.

 

 
 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 3 of 10

10. Melia’s exercise of that authority was the direct cause of M & L Cleaning’s failure
to pay wages as set forth below.

11. Accordingly, Melia was the employer of Jimenez and all other similarly situated
individuals, as that term is defined in the FLSA and CMWA.

IV. COLLECTIVE AND CLASS ACTION ALLEGATIONS

A. The FLSA Class

12. Jimenez brings this action on behalf of himself and all other similarly situated
employees, present and former, who were and/or are affected by the actions, policies and
procedures of Defendants as described herein.

13. In addition, and in the alternative, Jimenez brings this action in his individual and
personal capacity, separate and apart from the class claims set forth herein.

14. The FLSA class is defined as follows:

All current and former employees of Defendants who were employed as
cleaners at any time after January 16 through the date of the final judgment.

15. Jimenez reserves the right to amend said class definition consistent with
information obtained through discovery.

16. Jimenez sues on behalf of himself and those members of the FLSA class who have
filed or will file with the Court their consents to sue. This is an appropriate collective or
representative action under 29 U.S.C. § 216(b), sometimes referred to as an “opt-in class action,”

in that Jimenez and the members of the putative class are similarly situated.

 

 
 

 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 4 of 10

17. Defendants have engaged in a widespread pattern and practice of violating the
provisions of the FLSA by failing to pay Jimenez and other similarly situated employees and
former employees in accordance with the provisions of the FLSA.

B. The Connecticut Class

18. Jimenez also sues on behalf of himself and all other members of the Connecticut
class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

19. | The Connecticut Class is defined as follows:

All current and former employees of Defendants who were employed as
cleaners at any time after January 2016 through the date of final judgment.

20. Jimenez reserves the right to amend said class definition consistent with
information obtained through discovery.

21. Class certification for these Connecticut law claims is appropriate under Rule 23(a)
and Rule 23(b)(3) because all the requirements of the Rules are met.

22. The class is so numerous that joinder of all members is impracticable. On
information and belief, there have been approximately 50 or more cleaners employed by
Defendants in Connecticut within the past two years.

23. There are questions of law and fact common to the class, including whether or not
the putative class members worked hours for which they were not paid overtime compensation in

violation of Connecticut law and whether or not Defendants’ conduct was willful.

 

 
 

 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 5 of 10

24.  Jimenez’s claims are typical of those of the class members. Jimenez’s claims
encompass the challenged practices and course of conduct of Defendants. Furthermore, J imenez’s
legal claims are based on the same legal theories as the claims of the putative class members. The
legal issues as to the violation of the CMWA by Defendants’ conduct apply equally to Jimenez
and to the class.

25. Jimenez will fairly and adequately protect the interests of the class. Jimenez’s
claims are not antagonistic to those of the putative class and he has hired counsel skilled in the
prosecution of class actions.

26. Common questions of law and fact predominate over questions affecting only
individuals and a class action is superior to other available methods for the fair and efficient
adjudication of this controversy. This proposed class action under Fed. R. Civ. P. 23 presents few
management difficulties, conserves the resources of the parties and the court system, protects the
rights of each class member and maximizes recovery to them.

V. FACTS

27. From approximately March 2016 through October 13, 2018, Jimenez was
employed by M & L Cleaning and Melia.

28. Jimenez was one of approximately 22 cleaners employed by M & L at any given
time.

29. | While M & Lhas 22 cleaners employed at any given time, they have high turnover.

30. Jimenez and the other employees of M & L worked as cleaners.

 

 
 

 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 6 of 10

31. Jimenez and the other cleaners were never required to “clock in” at the start of the
day and “clock out” at the end of the day.

32. Jimenez and the other cleaners were responsible for performing a variety of
cleaning tasks for Defendants’ customers.

33. Jimenez and the other cleaners would arrive at M & L headquarters at
approximately 7:40 a.m. each day.

34. Uponarriving at M & L headquarters, Jimenez and the other cleaners would prepare
the company vans they drove to their respective work sites.

35. Preparing a van consists of checking what tools and products would be required to
perform that day’s work, and then loading the truck with said products and tools.

36. After preparing the van for the day’s work, Jimenez and the other employees would
leave M & L’s headquarters at around 8:30 a.m. in order to arrive at the worksite by 9 a.m.

37. Jimenez and the other cleaners were given a half hour lunch break at noon every
day.

38. Jimenez and the other cleaners would then leave the work site at around 4:30 p.m.
in order to arrive at M & L’s headquarters by 4:55 p.m., at which point they would drop off the
vans and go home for the day, leaving M & L headquarters by 5:00 p.m.

39. On Friday however, Jimenez and the other cleaners would have to stay an extra half
hour - until 5:30 p.m. - in order to clean their vans in preparation for the following week,

40. Jimenez was paid a flat weekly salary of $550 per week.

 

 
 

 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 7 of 10

41. Jimenez was paid by check, every week.

42. These checks did not list the number of hours worked by Jimenez.

43. On information and belief, the checks given to the other cleaners employed by M
& L also did not list the number of hours worked.

44. Ona number of occasions, M & L would not pay Jimenez for the previous weeks
work and would give him the check at a later point in time chosen at their discretion.

45, Jimenez was never paid for any time worked before 9 a.m. or after 5 p.m.

46. On information and belief, the other cleaners were also not paid for any time
worked before 9 a.m. or after 5 p.m.

47. Jimenez and all the other cleaners customarily and regularly worked approximately
45 hours per week.

48. Jimenez and the other cleaners employed by M & L were not paid any overtime
compensation at a rate of one-and-one-half times their regular rate of pay for all hours over forty
(40) per week, as required by the CMWA and FLSA. |

VI. COUNT ONE - COLLECTIVE ACTION CLAIM UNDER
29 U.S.C. § 216(b) FOR VIOLATION OF THE OVERTIME
PROVISIONS OF THE FAIR LABOR STANDARDS ACT
ON BEHALF OF PLAINTIFF AND THE FLSA CLASS

49. Based on the foregoing, Defendants’ conduct in this regard was a willful violation

of the FLSA, in that Defendants knew or should have known that J imenez. and all other members

 

 
 

 

 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 8 of 10

of the FLSA class were entitled to be paid one-and-one-half times their regular rate of pay for all
hours worked in excess of forty (40) per week but failed to do so.

50. Accordingly, Jimenez and all other members of the FLSA class are entitled to
compensation at one-and-one-half times their regular rate of pay for all hours worked in excess of

forty (40) per week, liquidated damages, attorney's fees and court costs, pursuant to 29 U.S.C.

 

§ 216(b).
VII. COUNT TWO - CLASS ACTION CLAIM FOR VIOLATION
OF THE OVERTIME PROVISIONS OF THE CMWA ON
BEHALF OF PLAINTIFF AND THE CONNECTICUT CLASS
51. Based upon the foregoing, Defendants’ conduct in this regard was a willful

violation of the CMWA, in that Defendants knew or should have known that Jimenez and all other
members of the Connecticut Class were entitled to be paid one-and-one-half times their regular
rate of pay for all hours worked in excess of forty (40) per week, but failed to pay them accordingly.

52. Defendants’ conduct in failing to pay Jimenez and all other members of the
Connecticut Class their earned compensation was unreasonable, arbitrary and/or in bad faith, in
that Defendants knew or should have known that their employees were entitled to be paid for all
hours worked in excess of forty (40) per week at one-and-one-half times their regular rate of pay,
but failed to pay them accordingly.

53. Accordingly, Jimenez and all other members of the Connecticut Class are entitled

to compensation at one-and-one-half times their regular rate of pay for all hours worked in excess

 
Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 9 of 10

of forty (40) per week, penalty damages, attorneys’ fees, and court costs, pursuant to Connecticut
General Statutes §§ 31-68 and 31-72, respectively.
VHI. DEMAND FOR RELIEF
WHEREFORE, Plaintiff claims, individually and on behalf of all other similarly situated
persons:

a. That, at the earliest possible time, Plaintiff be allowed to give notice of this
collective action, or that the Court issue such notice, to all persons who are presently, or
have been at any time during the three years immediately preceding the filing of this suit,
employed by Defendants as cleaners. Such notice shall inform them that this civil action
has been filed, the nature of the action, and of their right to join this lawsuit if they believe
they were denied proper wages;

b. Certification of this action as a potential class action pursuant to Rule 23 of
the Federal Rules of Civil Procedure on behalf of members of the Connecticut class and
the appointment of Plaintiff and his counsel to represent the class;

C. Unpaid overtime wages under the FLSA;

d. Unpaid overtime wages under the CMWA;

 

e. Liquidated damages under the FLSA;
f. Penalty damages under the CMWA;

g. Pre-Judgment and Post-Judgment interest, as provided by law;

 

 

 

 

 

 
 

 

Case 3:19-cv-00078-KAD Document 1 Filed 01/15/19 Page 10 of 10

h. Attorneys’ fees and costs of suit under the FLSA and CMWA, including

expert fees and

i, Such other and further relief as the Court deems just and equitable.

Dated: Fairfield, CT
January 14, 2019

Plaintiff, Manuel Ji

  
   

 

Anthony J. LaBella of
Ury & Moskow, LLC
883 Black Rock Turnpike
Fairfield, CT 06925

(203) 610-6393

Fed Bar No. ct27159
anthony@urymoskow.com

10

 
